Case 8:21-bk-10513-ES        Doc 2 Filed 02/26/21 Entered 02/26/21 16:34:50              Desc
                              Main Document    Page 1 of 1




                                               Certificate Number: 15725-CAC-CC-035351376


                                                              15725-CAC-CC-035351376




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 9, 2021, at 6:33 o'clock PM EST, Rosa Fridman
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Central District of California, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 9, 2021                       By:      /s/Landes Thomas


                                               Name: Landes Thomas


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
